

AMENDMENT NO. 4 TO CREDIT AGREEMENT
AMENDMENT NO. 4, dated as of November 15, 2013 (this “Amendment”), by and among
the Co-Borrowers, Parent, Topco, Holdings, the Lenders party thereto and the
Administrative Agent, to the Credit Agreement, dated as of November 4, 2011, as
amended by Amendment No. 1 to Credit Agreement, dated November 7, 2012,
Amendment No. 2 to Credit Agreement, dated June 14, 2013 and Amendment No. 3 to
Credit Agreement, dated October 28, 2013, among CHIRON MERGER SUB, INC., a Texas
corporation, KINETIC CONCEPTS, INC., a Texas corporation (the “Lead Borrower”),
KCI USA, INC., a Delaware corporation (“KCI USA” and, together with the Lead
Borrower, the “Co-Borrowers”), CHIRON HOLDINGS, INC., a Delaware corporation
(“Holdings”), CHIRON TOPCO, INC., a Delaware corporation (“Topco”), CENTAUR
GUERNSEY LP, INC., a Guernsey limited partnership (“Parent”), solely with
respect to Sections 5.01 through 5.04, 7.13 and 8.01 of the Credit Agreement,
CHIRON GUERNSEY GP CO. LIMITED, a Guernsey limited company, BANK OF AMERICA,
N.A., as administrative agent, collateral agent, letter of credit issuer and
swing line lender, and each lender from time to time party thereto (the “Credit
Agreement”).
W I T N E S S E T H:
WHEREAS, Section 10.01 of the Credit Agreement allows certain provisions of the
Credit Agreement that affect the rights or duties of Lenders holding Loans of a
particular Class to be amended or waived with the written concurrence of each of
the Co-Borrowers, Holdings, the Administrative Agent and the Required Lenders
holding Loans of such particular Class;
WHEREAS, the Co-Borrowers, Holdings, the Administrative Agent, Lenders having
more than 50% of the Outstanding Amount of the Dollar Term D-1 Loans and Lenders
having more than 50% of the Outstanding Amount of the Incremental Term D-1 Loans
have agreed to amend the Credit Agreement as provided for herein; and
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration (the receipt and sufficiency of which is hereby
acknowledged), the parties hereto hereby agree as follows:
ARTICLE I

Amendments
Subject to the occurrence of the Amendment No. 4 Effective Date and other than
with respect to (x) the initial borrowing date, (y) the use of proceeds and (z)
the fees payable on the Amendment No. 3 Effective Date in respect of, in each
case, the Incremental Term D-1 Loans, the Incremental Term D-1 Loans shall have
identical terms as the Dollar Term D-1 Loans and shall otherwise be subject to
the provisions, including any provisions restricting the rights, or regarding
the obligations, of the Loan Parties or any provisions regarding the rights of
the Lenders, of the Credit Agreement and the other Loan Documents. Upon the
Amendment No. 4 Effective Date, the Administrative Agent will record the
Incremental Term D-1 Loans as being of the same “Class” as the Dollar Term D-1
Loans. The Incremental Term D-1 Loans shall be assigned the same CUSIP as the
Dollar Term D-1 Loans.

-1-



--------------------------------------------------------------------------------





ARTICLE II

Waivers and Consents
The Lenders party hereto (x) waive any rights to compensation pursuant to
Section 3.05(a) of the Credit Agreement in connection with this Amendment and
recording the Incremental Term D-1 Loans as being of the same “Class” as the
Dollar Term D-1 Loans and (y) consent to an Interest Period beginning on the
Amendment No. 4 Effective Date and ending on December 31, 2013 in respect of the
Eurocurrency Rate Borrowing incurred on the Amendment No. 4 Effective Date under
the Incremental Term D-1 Loans.
ARTICLE III

Conditions to Effectiveness
This Amendment shall become effective on the date (the “Amendment No. 4
Effective Date”) on which:
(a)    The Administrative Agent (or its counsel) shall have received from (i)
Lenders having more than 50% of the Outstanding Amount of the Dollar Term D-1
Loans, (ii) Lenders having more than 50% of the Outstanding Amount of the
Incremental Term D-1 Loans, (iii) the Administrative Agent and (iv) each of the
Co-Borrowers, Parent, Topco and Holdings, (x) a counterpart of this Amendment
signed on behalf of such party or (y) written evidence satisfactory to the
Administrative Agent (which may include telecopy or other electronic
transmission of a signed signature page of this Amendment) that such party has
signed a counterpart of this Amendment.
(b)    At the time of and immediately after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing or shall result from
the Amendment.
The effectiveness of this Amendment (other than Sections 5.2 and 5.3 hereof) is
conditioned upon the accuracy of the representations and warranties set forth in
Article IV hereof. The Administrative Agent shall notify the Lead Borrower and
the Lenders of the Amendment No. 4 Effective Date.  
ARTICLE IV

Representation and Warranties.
After giving effect to the amendments contained herein, on the Amendment No. 4
Effective Date the Co-Borrowers hereby confirm that: (a) this Amendment has been
duly authorized, executed and delivered by each Loan Party party hereto and
constitutes the legal, valid and binding obligations of each such Loan Party
enforceable against it in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity; (b) the representations and warranties of the Co-Borrowers and each
other Loan Party contained in Article V of the Credit Agreement or any other
Loan Document shall be true and correct in all material respects on and as of
the date hereof; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date;

-2-



--------------------------------------------------------------------------------



provided further that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates; and (c) no Default or Event of Default has occurred and
is continuing under the Credit Agreement.
ARTICLE V

Miscellaneous
Section 5.1.    Continuing Effect; No Other Amendments or Waivers. This
Amendment shall not constitute an amendment or waiver of or consent to any
provision of the Credit Agreement and the other Loan Documents except as
expressly stated herein and shall not be construed as an amendment, waiver or
consent to any action on the part of the Loan Parties or the Parent GP that
would require an amendment, waiver or consent of the Administrative Agent or the
Lenders except as expressly stated herein. Except as expressly waived hereby,
the provisions of the Credit Agreement and the other Loan Documents are and
shall remain in full force and effect in accordance with their terms. This
Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.
Section 5.2.    Counterparts. This Amendment may be executed in any number of
separate counterparts by the parties hereto (including by telecopy or via
electronic mail), each of which counterparts when so executed shall be an
original, but all the counterparts shall together constitute one and the same
instrument.
Section 5.3.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
Section 5.4.    Reaffirmation. Each Loan Party, and with respect to clause (i)
below the Parent GP, hereby expressly acknowledges the terms of this Amendment
and reaffirms, as of the date hereof, (i) the covenants and agreements contained
in each Loan Document to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Amendment and the transactions contemplated hereby and (ii) its guarantee of the
Obligations under each Guaranty, as applicable, and its grant of Liens on the
Collateral to secure the Obligations pursuant to the Collateral Documents.
Section 5.5.    On and after the Amendment No. 4 Effective Date, each reference
in the Credit Agreement to "this Agreement," "hereunder," "hereof" or words of
like import referring the Credit Agreement, and each reference in the Notes and
each of the other Loan Documents to "the Credit Agreement," "thereunder,"
"thereof" or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Amendment.
[Remainder of this page intentionally left blank]





-3-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.
KINETIC CONCEPTS, INC.,
    as the Lead Borrower
By: /s/ Nathan Speicher    


Name: Nathan Speicher
Title: Vice President, Treasury and Investor Relations, and Treasurer    
KCI USA, INC.,
    as Co-Borrower
By: /s/ Nathan Speicher    


Name: Nathan Speicher
Title: Vice President, Treasury and Investor Relations, and Treasurer    
CHIRON HOLDINGS, INC.,
    as Holdings
By: /s/ Nathan Speicher    
Name: Nathan Speicher
Title: Assistant Treasurer    
CHIRON TOPCO, INC.,
    as Topco
By: /s/ Nathan Speicher    
      
Name: Nathan Speicher
Title: Assistant Treasurer    




--------------------------------------------------------------------------------




CENTAUR GUERNSEY LP, INC., as Parent
By: CHIRON GUERNSEY GP CO. LIMITED,
       Its: General Partner
By:    /s/ John T. Bibb    
Name: John T. Bibb
    Title: Director    




--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
    as Administrative Agent and Collateral Agent
By:    /s/ Anthony W. Kell        
Name: Anthony W. Kell
    Title: Vice President    




--------------------------------------------------------------------------------






Bank of America, N.A.,
    as a Lender
By:    /s/ Alysa Trakas        
Name: Alysa Trakas
    Title: Director    








